Title: From Benjamin Franklin to John Barry, 10 February 1782
From: Franklin, Benjamin
To: Barry, John


Sir,
Passy, Feb. 10. 1782.
I have been honour’d by yours of the 31st. past, and am glad to find you are willing to take over some of the public Goods. I should not desire it of you, if certain Circumstances unforeseen had not rendered it necessary. The Goods are for the use of our Troops & Marine, and were collected at Brest, with an Intention of sending them in certain Transports, which are prepared for that Purpose by this Government. The Loss of a Number of Transports taken by Kempenfieldt’s Squadron, which were carrying Stores for the King’s Fleet and Army, making it necessary to replace those Stores & forward them immediately, it has been found, that there is not room for ours, & that sufficient new Transports, cannot readily be obtained. It has therefore been proposed to me to put into your Ship what you Can well receive, and to get Freight if I can for the Rest to go under your Convoy. Mr. Barclay who is acquainted with such Business is not yet return’d but i expect him daily. In the meantime, I wish you would proceed to Brest immediately, where you will find orders given to the Commissary to deliver so much of the Congress Stores to you as you shall think fit to receive; my Dispatches for America shall also meet you there. And as the Quantity of Goods may possibly render your Ship less fit for sailing or Fighting it would perhaps be well if you concluded to sail with the King’s Ships, which Convoy the Transports, and who will probably depart by the Middle of March. Tho’ you have not, as you observe any Orders for this Operation, I am Persuaded that its Utility & Necessity, together with this Letter will be deemed a full Justification. Endeavours are using to procure Freight for the Rest, to go under the same Convoy, but perhaps it may not be possible to do it in time. If you can engage any from L’Orient, it will be doing great Service. the Goods in all will make about 1000 Tons. With great Esteem, I have the honour to be, Sir,
Capt. John Barry.
